Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered January 28, 1991, convicting him of assault in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court acted within its discretion in determining that the interpreter was competent (see, People v Gordillo, 191 AD2d 455; People v Frazier, 159 AD2d 278). While defense counsel did point out some discrepancies in the translation, there was no showing of any serious error which would warrant a reversal (see, People v Rolston, 109 AD2d 854, 855).
Moreover, the defendant was not denied the effective assistance of trial counsel since the record establishes that counsel provided him with meaningful representation (see, People v Baldi, 54 NY2d 137, 146; People v Badia, 159 AD2d 577).
We have examined the defendant’s contention that the sentence was excessive and find it to be without merit (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Bracken, Balletta and Santucci, JJ., concur.